—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Cohen, J.), rendered October 25, 1993, convicting him of robbery in the first degree (two counts), attempted robbery in the first degree, and burglary in the first degree under Indictment No. 4547/92, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered October 25, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree under Indictment No. 3545/91.
Ordered that the judgment and amended judgment are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court properly denied the defendant’s challenges for cause to two prospective jurors, as there was no evidence that they had "a state of mind that [was] likely to preclude [them] from rendering an impartial verdict based upon the evidence adduced at the trial” (CPL 270.20 [1] [b]).
The sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Pizzuto, Santucci and Krausman, JJ., concur.